ROPES & GRAY LLP 1 NEW YORK, NY 10036-8704 WWW.ROPESGRAY.COM March 27, 2013 Lindsey Coffey T +1 F +1 lindsey.coffey@ropesgray.com Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, DC 20549 Re:Westchester Capital Funds (the “Trust”) Ladies and Gentlemen: We are filing today via EDGAR a Registration Statement on Form N-1A pursuant to the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, on behalf of Westchester Capital Funds, a Massachusetts business trust. We filed a Form N-8A for the Trust earlier today. Additional information regarding the Trust, as well as the remaining exhibits to the Registration Statement, will be filed by amendment. Please direct any questions regarding this filing to me at (212) 596-9858.Thank you for your attention to this matter. Sincerely, /s/ Lindsey Coffey Lindsey Coffey cc:Bruce Rubin Jeremy C. Smith
